373 N.W.2d 651 (1985)
LEIBFRIED CONSTRUCTION, INC., Respondent,
v.
Gregory PETERS, et al., Appellants.
No. C2-85-178.
Court of Appeals of Minnesota.
September 3, 1985.
*652 William E. Ahlberg, Apple Valley, for respondent.
Gregory Peters, pro se.
Considered and decided by CRIPPEN, P.J., and SEDGWICK and NIERENGARTEN, JJ., with oral argument waived.

SUMMARY OPINION
NIERENGARTEN, Judge.

FACTS
Respondent Leibfried Construction, Inc. purchased property from George and Eunice Saver pursuant to a contract for deed dated May 4, 1977. Leibfried later sold the property to Ron and V. Diane Ziemba by contract for deed and the Ziembas then sold the property to Paul and Wanda Neill by a third contract for deed. Appellants Gregory and Jill Peters occupied a house located on part of the property without any lease.
Ziembas defaulted on their contract with Leibfried who commenced cancellation proceedings. The defaults were not remedied and the contract for deed was cancelled.
Leibfried then brought this unlawful detainer action pursuant to Minn.Stat. § 566.01 (1984), to remove the Peters from the property. The trial court granted Leibfried restitution of the premises.

DECISION
The Peters claim a right to possession pursuant to a "Notice of Declaration," a "Declaration of Land Patent" and a document entitled "Absolute Conveyance." They have no such right.
Peters simply ordered certified copies of land patents and then drafted documents declaring Gregory Peters as fee owner. Ingenious but of no legal meaning or effect.
Affirmed.